ORDER
Carl Evans appeals the judgment, following jury trial, regarding the issue of damages in his inverse condemnation claim against the City of Fulton. He contends the trial court committed plain error by sustaining the City’s motion in limine and excluding evidence Evans intended to offer regarding the cost of replacing the building on his property that was wrongfully demolished by the City.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b)